HARLINGTON WOOD, Jr., Circuit Judge,
concurring in part and dissenting in part.
Although I fully concur in the result reached in the majority opinion upholding the solicitation ban applicable to post office interiors, I have reservations, on the record we have before us, about upholding the ban as applied to the public sidewalks on all post office grounds.
The majority takes note of the meager record and finds it insufficient to determine whether a post office sidewalk may constitute a public forum, but goes on to uphold the blanket outside prohibition. Although I share the majority concerns about outdoor solicitation possibly adversely affecting post office operations and public access, I believe that United States v. Grace, 461 U.S. 171, 103 S.Ct. 1702, 75 L.Ed.2d 736 (1983), does not allow an entry of summary judgment on this sparse record.
Expressive activities cannot be allowed to obstruct the sidewalk or access to a building, or to otherwise interfere with the intended use of the premises. But Grace reminds us that public sidewalks have traditionally been open to the public for the exercise of First Amendment rights. An absolute prohibition on their use for expressive activities will therefore be upheld *729only if narrowly drawn to accomplish a compelling governmental interest. Grace, 103 S.Ct. at 1707. It seems to me that if the public sidewalks around our Supreme Court are held to be a public forum, then the public sidewalks around post offices are no less a public forum. In fact, the post office has recognized this to a degree by already permitting leaf-letting on the sidewalks. Soliciting may have more inherently obstructive possibilities and therefore may justify restriction, but this record lacks sufficient support to accept that view as a matter of law. The post office points to no unsatisfactory experiences with outside solicitation, as it has had with inside solicitation. Arthur Porwick’s affidavit, which is the only evidence the post office submitted on the problems caused by allowing solicitation, speaks only to problems that have resulted from allowing solicitation activities inside postal lobbies. Grace holds that a restriction on First Amendment rights in a public forum is at least presumptively impermissible. Public forum property occupies a special position in terms of First Amendment protection. I fear that in this case we are not giving it the special protection to which it is entitled.
There are apparently about 30,000 post offices, many with different premises configurations. The experienced district judge speculated, as I do, that it is possible that some post office facilities are adequate for outside solicitation without interference with post office activities. But the district judge declined to permit that possible use because of the potential administrative burden it would impose on the post office. Designing a different regulation for each post office probably is not feasible, but it may not be necessary. There may be some general categories that would help distinguish those post offices that might be suitable for First Amendment activities. Permitting some sidewalk use would no doubt take some administrative time and cause other problems. But the post office has not sufficiently demonstrated on this record that these problems would be of such a magnitude as to justify a ban on all solicitation.
Before this broad prohibition is applied to public sidewalks on post office premises, particularly sidewalks of an institution dedicated to communication among peoples, I believe the post office should be required to more fully justify its position. The First Amendment is too deservedly revered to be so lightly satisfied.
I would reverse the summary judgment on the public sidewalk issue and remand to give the district court the opportunity to reopen the issue for further exploration. I do not intend by my view to prejudge the case or imply that the post office public sidewalks should be opened for solicitation regardless. The result my colleagues have reached may in the long run be correct. I am just a little harder to convince without more evidence. To that extent, I respectfully dissent.